DETAILED ACTION
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Marsh et al. (US 20170101893) which teaches an airfoil wall defining a leading end, a trailing end, a first side, and a second side, the airfoil wall circumscribing an interior cavity; and radially-extending ribs that partition the interior cavity into first and second cooling channels and a radial cooling passage situated between the first and second cooling channels, the first and second cooling channels extending to respective first and second channel ends; and a turn channel connecting the first and second channel ends. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the first and second channels legs merging at the second channel end, the radial cooling passage narrowing to a neck portion, and the neck portion extending through the region between the first and second channel legs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745